FILE COPY




                                 No. 07-15-00244-CV


In re Make Ready Contractors, Inc.,        §     Original Proceeding
Relator
                                           §     August 28, 2015

                                           §     Opinion by Justice Campbell

                                           §

                                 J U D G M E N T

      Pursuant to the opinion of the Court dated August 28, 2015, it is ordered,

adjudged and decreed that relator’s petition for writ of mandamus is hereby denied.

                                         oOo